 



EXHIBIT 10.1
Summary of Interwoven, Inc. Non-employee Director Compensation
          Cash Compensation. Each non-employee director receives an annual fee
of $20,000 for service on the Board of Directors. In addition, each non-employee
director receives an annual fee of $5,000 for each standing committee of the
Board of Directors on which he or she serves. The chairperson of the Audit
Committee is paid an additional $5,000 per year and the chairperson of the
Compensation Committee is paid an additional $2,500 per year for their service
as chairpersons of those committees. Interwoven, Inc.’s Lead Independent
Director is paid an additional $10,000 per year for his or her services in that
capacity. In addition, Interwoven, Inc. reimburses reasonable travel and related
expenses incurred by non-employee directors in connection with their attendance
at meetings of the Board of Directors and its committees.
          Option Grants. Under the 1999 Equity Incentive Plan, each non-employee
director is automatically granted an option to purchase 10,000 shares of common
stock under this plan when first becoming a member of the Board of Directors.
Subsequently, each non-employee director is automatically granted an additional
option to purchase 10,000 shares of common stock following each annual meeting
of stockholders if the director has served continuously as a member of the Board
of Directors for at least one year. Each option granted to a director under the
1999 Equity Incentive Plan has a ten-year term and terminates three months
following the date the director ceases to be one of Interwoven, Inc.’s directors
or consultants, 12 months afterwards if termination is due to death or
disability. All such options are fully vested and immediately exercisable as of
the date of grant. In addition, non-employee directors are eligible to receive
discretionary awards under the 1999 Equity Incentive Plan.
          Other Benefits. Each non-employee director is eligible and may elect
to receive medical, dental and vision benefits. These benefits are available to
Interwoven, Inc. employees, officers and directors generally and in operation
provide for the same method of allocation of benefits between management and
non-management participants.

 